DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 3 – Figure 4 in the reply filed on 4 June 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “580” has been used to designate both “Auto Purger” and “High Temp Loads”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation beginning “flowing a process liquid […]” lacks appropriate punctuation at the end of the line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation “[the expansion valve] contains at least 10% of refrigerant within the expansion valve in a liquid stage”.  Applicant’s disclosure makes no mention of the capacity of the expansion valve, instead only referring to capacity with respect to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2015/0013950) in view of Kirol et al. (US 5,675,982) and Emerson Climate Technologies: Design Considerations for Refrigerant Receivers.
Regarding claim 1, Numata et al. discloses a method of operating a liquid chiller system, the method comprising: passing a refrigerant in a gaseous stage through a cooling conduit in a portion of a condenser unit (see at least Figure 2, condenser #3; paragraph [0063]); lowering a temperature of the refrigerant in a gaseous stage (see at least paragraph [0063]); based upon the lowering of the temperature of the refrigerant, converting at least some of the refrigerant from the gaseous stage into a liquid stage (see at least paragraph [0063]); storing the refrigerant in a liquid stage in a portion of piping in fluid communication with an expansion valve, said piping located in a flow position before an expansion valve (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve), wherein the expansion valve is located external to an evaporator (see at least Figure 2, the expansion valve #4 is not in evaporator #1; paragraph [0064]); transporting refrigerant in a liquid stage from the expansion valve into an evaporator (see at least Figure 2, evaporator #1; paragraph [0065]); flowing a process liquid through process liquid conduits in the evaporator (see at least paragraph [0061]) partially evaporating the refrigerant in a liquid stage into 
Numata et al. does not disclose the expansion valve contains at least 10% of refrigerant within the expansion valve in a liquid stage.
However, capacity of an expansion valve is a results effective variable, as evidenced by Kirol et al. (see at least column 4, lines 6-20: too large will result in evaporator flooding, too small will result in improper valve cycling).
It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the method of Numata et al. with the expansion valve contains at least 10% of refrigerant within the expansion valve in a liquid stage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
While it appears that Numata et al. inherently reads on comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel (see at least tubing between condenser #3 and expansion valve #4; paragraph [0064]: no receiver is present, thus liquid refrigerant must be stored within a portion of piping between the condenser and the expansion valve which must 
Emerson, however, teaches that tubing before the expansion valve comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel was old and well-known in the art (see at least final paragraph).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Numata et al. with comprising sufficient capacity to obviate a need for a separate, distinct reservoir vessel, if, Numata et al. cannot be considered to inherently meet this limitation, since, as taught by Emerson, such provision was old and well-known in the art to provide the benefits of avoiding liquid refrigerant control problems, avoiding adversely affecting condensing pressure and liquid subcooling, and avoiding excessive refrigerant charging (see at least Emerson first paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/Primary Examiner, Art Unit 3763